Citation Nr: 1207450	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  98-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the right wrist with involvement of the metacarpophalangeal region of the right thumb, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial increased evaluation for bilateral pes planus with plantar fasciitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for rheumatoid arthritis, to include as a result of an undiagnosed illness. 

4.  Entitlement to service connection for a low back disability, to include as a result of an undiagnosed illness.

5.  Entitlement to service connection for a chronic headache disability, to include as a result of an undiagnosed illness.

6.  Entitlement to service connection for acral hyperhidrosis, to include as a result of an undiagnosed illness. 

7.  Entitlement to service connection for respiratory symptoms, to include as a result of an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue, to include as a result of an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1985 to July 1991. During that time, and specifically from December 1990 to May 1991, the Veteran served in Southwest Asia. 

This matter comes before the Board on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) in several regional offices (RO).  In a March 1997 rating decision of the Nashville, Tennessee RO, service connection for post-traumatic stress disorder (PTSD); chronic fatigue, to include as a result of an undiagnosed illness; and respiratory symptoms, to include as a result of an undiagnosed illness was denied.  In addition, the RO denied a compensable rating for the service-connected residuals of a right wrist fracture. 

Following receipt of notice of the March 1997 decision, the Veteran perfected a timely appeal with respect to these increased rating and service connection claims. In pertinent part in March 1999, the Board denied a compensable rating for the service-connected residuals of a right wrist fracture and service connection for a psychiatric disorder to include PTSD and for respiratory symptoms, to include as a result of an undiagnosed illness.  In addition, the Board remanded the issue of entitlement to service connection for chronic fatigue, to include as a result of an undiagnosed illness, for further evidentiary development. 

The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In August 2000, the Court granted a Joint Motion and, in so doing, vacated and remanded that part of the Board's March 1999 decision that had denied a compensable rating for the service-connected residuals of a right wrist fracture and service connection for a psychiatric disorder to include PTSD and for respiratory symptoms, to include as a result of an undiagnosed illness. 

In May 2001, the Board remanded these claims to the RO in Atlanta, Georgia for further evidentiary development.  

In a May 2004 decision, the RO in Atlanta, Georgia granted service connection for bilateral pes planus and denied service connection for a low back disability and for a chronic headache disability.  Also, by a February 2005 determination, the Atlanta RO, in relevant part, re-adjudicated, pursuant to the Veterans Claims Assistance Act of 2000, service connection for rheumatoid arthritis, to include as a result of an undiagnosed illness, and service connection for acral hyperhidrosis, to include as a result of an undiagnosed illness.  The Atlanta RO denied both of these claims.  The Atlanta RO also characterized the Veteran's service-connected right wrist disability as residuals of a right wrist fracture with involvement of the metacarpophalangeal region of the right thumb and awarded a compensable evaluation of 10 percent for this disorder. 

During the current appeal, and specifically by a March 2007 rating action, the VA RO in Montgomery, Alabama characterized the Veteran's service-connected foot disability as bilateral pes planus with plantar fasciitis and awarded a compensable evaluation of 10 percent for this disorder. 

Also in the March 2007 rating action, the RO in Montgomery, Alabama granted service connection for dysthymia and a major depressive disorder.  By a February 2008 rating action, the RO granted service connection for PTSD and alcohol abuse; characterized the Veteran's service-connected psychiatric disability as dysthymia, a major depressive disorder, PTSD, and alcohol abuse; and continued the previously-assigned evaluations for this service-connected disorder.  As these determinations represent a complete grant of the benefits sought by the Veteran on appeal with regard to his psychiatric disability, and as he has not expressed disagreement with the ratings or effective dates assigned to this service-connected psychiatric disorder, the Board finds that no additional claim pertinent to this disability is in appellate status at this time. 

Following completion of the development requested in the March 1999 and May 2001 remands the RO, in April 2008, returned the Veteran's claims folder to the Board for further appellate review. 

In June 2008, the Board issued two separate decisions that together addressed all the issues on the first page of this decision.  Subsequently, the Veteran's representative noted that a request for an extension of time in which to reply to the most recent supplemental statement of the case had not been addressed, thereby preventing their response and denying the Veteran due process.  The Board then issued two additional October 2008 decisions that dismissed the June 2008 decisions and remanded them for further development.  

All issues have now been returned to the Board for further appellate review.  This will be accomplished in a single decision.  The October 2008 Board decision referred the matter of service connection for a low back disability and a chronic headache disability to the RO for initial consideration of the theory of entitlement on the basis of an undiagnosed illness.  This was accomplished in a June 2009 rating decision, which denied service connection for both of these claims.  Although the Veteran did not appeal this decision, the Board notes that the Veteran's contentions regarding an undiagnosed illness for these disabilities are not separate claims, but rather a different theory of entitlement for the same disabilities.  Therefore, these issues are already on appeal to the Board, and the Board will consider the contentions regarding an undiagnosed illness in the analysis of the original appeal.  

The Board obtained an expert medical opinion from the Veterans Health Administration in June 2011.  It has been associated with the record, and the Veteran has been provided an opportunity to respond.  

Finally, the Board notes that while the Veteran's two claims for increased evaluations were each dismissed at his request in the June 2008 decisions, these dismissals were included in the October 2008 vacate and remand decisions.  They will therefore be addressed again in the current decision.  

The issue of entitlement to service connection for a chronic headache disability, to include as a result of an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2007, the Board received a letter from the Veteran's representative stating that the Veteran wished to withdraw from appellate review his claims for an increased rating for his service-connected right wrist disability and for bilateral pes planus with plantar fasciitis. 

2.  The aching of the Veteran's joints as well as the numbness of his hands and feet has been attributed to the known clinical diagnosis of rheumatoid arthritis. 

3.  The Veteran did not exhibit rheumatoid arthritis in service or within one year of separation from service, and no such diagnosed disorder is associated in any way with his active military duty or a service connected disability.

4.  The Veteran did not exhibit a low back disability in service or arthritis of his lumbar spine within one year of separation from service, and no diagnosed lumbar spine disorder is associated in any way with his active military duty. 

5.  The sweating of the Veteran's hands and feet has been attributed to the known clinical diagnosis of acral hyperhidrosis. 

6.  The Veteran did not exhibit acral hyperhidrosis in service, and no such diagnosed disorder is associated in any way with his active military duty.

7.  The Veteran's respiratory symptoms have been attributed to the known clinical diagnosis of rheumatoid arthritis, a disorder for which service connection has been denied. 

8.  The Veteran does not have chronic fatigue syndrome, and his fatigue symptoms have been attributed to the known clinical diagnosis of rheumatoid arthritis, a disorder for which service connection has been denied. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an increased rating for residuals of a right wrist fracture with involvement of the metacarpophalangeal region of the right thumb have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an increased rating for bilateral pes planus with plantar fasciitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

3.  Rheumatoid arthritis, to include disability manifested by aching joints and numbness of the hands and feet, as a result of an undiagnosed illness, was not incurred or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.317 (2011). 

4.  A low back disability was not incurred or aggravated in service, to include as a result of an undiagnosed illness, and arthritis of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

5.  Acral hyperhidrosis was not incurred or aggravated in service and the criteria for an award of service connection for disability manifested by sweating of the hands and feet, as a result of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

6.  A disability manifested by respiratory symptoms, to include as a result of an undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

7.  A disability manifested by chronic fatigue, to include as a result of an undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011). 

By a March 1997 rating action, Nashville RO denied a compensable rating for the service-connected residuals of a right wrist fracture.  In March 1999, the Board also denied this issue.  In August 2000, the Court vacated and remanded that portion of the Board's March 1999 decision that had denied a compensable rating for the service-connected residuals of a right wrist fracture.  The Board, in turn, remanded the Veteran's compensable rating claim to the RO in Atlanta, Georgia in May 2001 for further evidentiary development. 

In addition, the Atlanta RO granted service connection for bilateral pes planus, which was evaluated as zero percent disabling from May 2003.  During the current appeal, and specifically by the March 2007 rating decision, the Montgomery RO characterized the Veteran's service-connected foot disability as bilateral pes planus with plantar fasciitis and awarded a compensable evaluation of 10 percent, effective from May 2003, for this disorder.  The Veteran then perfected his appeal regarding the initial rating of this disability.  

By a February 2005 rating action, the Atlanta RO characterized the Veteran's service-connected right wrist disability as residuals of a right wrist fracture with involvement of the metacarpophalangeal region of the right thumb and awarded a compensable evaluation of 10 percent, effective from December 2004, for this disorder. 

In November 2007 statement from his attorney, the Veteran withdrew from appellate review his claims for an increased rating for his service-connected right wrist disability and his service-connected bilateral pes planus with plantar fasciitis.  

In view of the Veteran's expressed desires, the Board concludes that further action with regard to his increased rating claim is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeals of these claims.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present case, a May 2003 letter informed the Veteran of the requirements for his low back and chronic headache disability claims.  A July 2004 letter informed the Veteran of the requirements for his chronic fatigue and respiratory symptoms claims, and a March 2006 letter notified him of the criteria for his rheumatoid arthritis and acral hyperhidrosis claims.  Finally, a January 2009 letter provided all the required notification for his claims for headaches and low back pain resulting from undiagnosed illness.  These documents also informed him that VA would make reasonable efforts to help him obtain necessary evidence with regard to these issues but that he must provide enough information so that the agency could request the relevant records.  In addition, the letter notified him of his opportunity to submit "any other evidence or information that [he] think[s would] ... support ... [his] claim" as well as "any evidence in. . .[his] possession that pertains to ... [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Although portions of the notification were furnished after the initial denials of the respective service connection claims, all issues have been readjudicated, and supplemental statements of the case were furnished in March 2005, May 2006, March 2007, February 2008, January 2010 and August 2010.  Mayfield v. Nicholson, 444 F.3d at 1333.

In May 2006, the Veteran was informed of the type of evidence necessary to establish the degree of disability and an effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, as will be discussed below, the Board finds that the evidence of record does not support a grant of service connection for either of the Veteran's chronic fatigue or respiratory symptom claims.  In light of these denials, no ratings or effective dates will be assigned.  Thus, the Board finds that the duty to notify has been met, and there can be no possibility of any prejudice to the Veteran in proceeding with the issuance of a final decision of the service connection claims adjudicated in this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394  (1993).

The Board also finds that the duty to assist provisions of the VCAA have been fulfilled with respect to the issue adjudicated in this decision.  All relevant treatment records adequately identified by the Veteran have been obtained and associated with his claims folder.  He has been accorded pertinent VA examinations.  The Board has obtained an expert medical opinion from the Veterans Health Administration, and the Veteran was provided an opportunity to respond.  The Veteran testified at a hearing before a hearing officer in regards to some of the issues on appeal, and has waived his right to a hearing for the other issues.  

The Board acknowledges that the Veteran has not been accorded a VA examination relevant to all of his service connection claims.  As the Board will discuss in the following decision, however, service treatment records are negative for the claimed disabilities.  Further, post-service medical reports do not reflect diagnoses of these claimed disorders until several years after the Veteran's discharge from active military duty, and medical opinion has related these complaints and symptoms to know diagnoses.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Board concludes that a remand of the Veteran's service connection claims to accord him an opportunity to undergo relevant VA examinations for his claimed disorders is not necessary.  Consequently, the Board will proceed to adjudicate the service connection claims on appeal, based upon the evidence currently of record. 

Service Connection

The Veteran contends that he has developed rheumatoid arthritis, a respiratory disability, a low back disability, a disability manifested by headaches, chronic fatigue, and acral hyperhidrosis as a result of active service.  He argues that each of these disabilities is the result of exposure to various chemicals or toxins during his service in Southwest Asia, and that they may be manifestations of an undiagnosed systemic illness.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

The Veteran is noted to have service in Southwest Asia in the Persian Gulf region.  On November 2, 1994, Congress enacted the "Persian Gulf War Veterans' Act," Title I of the "Veterans' Benefits Improvements Act of 1994," Public Law 103-446.  That statute added a new section 1117 to Title 38, United States Code, authorizing VA to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of ten percent or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War. 

On December 27, 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In particular, the Act amended 38 U.S.C.A. §§  1117 and 1118, pertaining to compensation for disabilities occurring in veterans of the Persian Gulf War.  In June 2003, VA promulgated regulations to implement the Act.  See Compensation and Pension Provisions of the Veterans Education and Benefits Expansion Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now codified at 38 C.F.R. § 3.317). With exceptions not here applicable, current law requires that in order to obtain compensation for an undiagnosed illness, the disability in question must not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

If a disability is shown to be attributable to a known clinical diagnosis, service connection may still be established for the diagnosed entity on a "direct" basis in the same manner as described above.  38 U.S.C.A. §§ 1110, 1131.  

 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Rheumatoid Arthritis

The Veteran contends that he has developed rheumatoid arthritis due to active service.  He argues that he first began to experience joint pain shortly before discharge.  He believes his disability may be the result of Gulf War syndrome, or exposure to sarin, cylcosarin, burning oil wells and anthrax vaccination while in the Gulf.  

Throughout the current appeal, the Veteran has described aching joints as well as numbness of his hands and feet.  In a November 2000 report, a private physician stated that the Veteran's rheumatologic disorder was "possibly related to exposure to Gulf War agents."  In a December 2000 report, this same doctor assessed "probable rheumatoid arthritis of a seronegative etiology" but noted that "other possibilities include[d] exposure to various chemicals."  Additionally, in an October 2007 letter, another private physician (who had treated the veteran since June 2007) expressed his opinion that the Veteran's joint pains are "consistent with Probable Gulf War Syndrome." 

Significantly, however, evidence of record show that the Veteran's joint complaints have been attributed to the known clinical diagnosis of rheumatoid arthritis.  The Veteran's own private doctor states in a March 2009 letter that he has treated the Veteran since 1997 for what was eventually diagnosed as seronegative rheumatoid arthritis.  The June 2011 VHA opinion agreed that the term "seronegative rheumatoid arthritis" described the findings in this case.  As a result, service connection cannot be granted for such symptomatology as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii) (2011).

As to the question of whether service connection is warranted for rheumatoid arthritis on a direct basis, the Board notes the medical consensus is that the diagnosis of the Veteran's disability is rheumatoid arthritis.  Therefore, this element of service connection has been met.  However, the evidence must still demonstrate rheumatoid arthritis in service or an event or injury in service that could give rise to rheumatoid arthritis, and a nexus between the current diagnosis and the events in active service.  

The Veteran testified that he first experienced shortness of breath and other symptoms he believes are attributable to rheumatoid arthritis in the last few months prior to discharge from service.  He further claims in his November 1997 testimony and in written statements that he began to experience joint pains within a few months of discharge sometime between August 1991 and October 1991.  Finally, the Board notes that VA treatment records dating from approximately 1995 to the present frequently state that the Veteran's disability dates from 1991.  

However, the service treatment records are negative for complaints of, treatment for, or findings of rheumatoid arthritis.  In fact, at the June 1991 separation examination and Report of Medical History, the Veteran specifically denied ever having experienced swollen or painful joints.  He also denied a history of shortness of breath and other respiratory symptoms.  

The Veteran underwent a VA orthopedic examination of his right wrist in August 1992.  Significantly, generalized joint pain was not noted on this examination, nor were any other findings that were not attributable to his service connected right wrist disability.  

The initial documentation of joint pain is contained in a September 1993 VA treatment record.  This document says that the Veteran reported he was having problems with joint pain and cracking.  He said that about six weeks ago he noticed that his ankles, foot joints, and elbows made noise.  He noted that his mother and grandmother had arthritis, and added he had lost 11 pounds since June 1993 even though his appetite was good.  The Veteran also reported intestinal complaints, and noted that he was under stress in that he was going to school and recently laid off from work.  Laboratory findings were negative.  The impression was crepitus of the joints and occasional constipation.  

The next record of joint pain complaints is dated in early 1995.  In August 1995, the Veteran was treated for probable seronegative rheumatoid arthritis.  The November 1995 VA general medical examiner acknowledged the Veteran's complaints of joint aches and pains and expressed his suspicion that the Veteran had an autoimmune disorder.  In July 1997, a treating private physician suspected that the Veteran had "an inflammatory arthritis [disorder] . . . that . . . will turn out to be rheumatoid arthritis."  VA medical records dated later in 1997 reflect a diagnosis of seronegative rheumatoid arthritis. 

Throughout the current appeal, and specifically at many of the outpatient treatment sessions, the Veteran asserted that he has had these joint complaints since his Persian Gulf service.  However, the Board is unable to find that these assertions are credible.  As the Board has discussed herein, service treatment records are negative for complaints of, treatment for, or findings of rheumatoid arthritis, and the Veteran specifically denied all relevant symptoms on the Report of Medical History obtained at discharge.  He also failed to mention joint pain or other relevant symptoms at the August 1992 VA orthopedic examination.  The Board notes that such complaints would have been particularly relevant on this type of examination.  The first documented joint complaints are dated in 1993, and the Veteran reported a recent onset of "noise" from the joints.  The first diagnosis of rheumatoid arthritis is dated in 1997, six years after the Veteran's separation from active military duty.  Therefore, a nexus between the Veteran's current disability and active service based on continuity of symptomatology is not demonstrated by the evidence.  

A nexus between the Veteran's current disability and active service may still be established by medical opinion.  The Veteran has submitted a March 2009 letter from his private doctor, who notes that he has treated the Veteran since 1997 for what was eventually diagnosed as seronegative rheumatoid arthritis.  This doctor adds that a review of the information provided by the Veteran shows that he first presented with complaints of polyarthritis and arthralgia in Germany in 1991.  His clinical course was not clear until he was seen at the VA in 1995, where it was determined that he most likely had seronegative rheumatoid arthritis.  The doctor opined that based on the clinical history and the course of the illness, the Veteran had suffered from rheumatoid arthritis clearly since 1995, but most likely since 1991.  A typical clinical course would be consistent with the onset of vague symptoms in 1991.  This examiner also enclosed medical texts that included a study on the effects of stress, war, and other major life events on the onset of rheumatoid arthritis, the relationship between PTSD and autoimmune disease, and the use of the anthrax vaccine and rheumatoid arthritis.  This doctor concluded that the preponderance of the evidence is in favor of the Veteran's rheumatoid arthritis being related to his military service. 

In contrast, a January 2008 VA examiner determined, after reviewing the claims folder and examining the Veteran, that the file does not provide evidence to support the onset of his migratory joint pains while in the military.  Also, citing the lack of pertinent complaints in the service treatment records, a November 2005 VA examiner concluded that "[i]t is less likely as not [that] the Veteran's inflammatory arthritis is caused by [or] related to [his] military service."  

In the June 2011 VHA opinion, the author noted that the etiology of rheumatoid arthritis and most other autoimmune conditions is unknown, with a presumption that genetic, environmental, and possibly infectious etiologies can all play a part.  It was also unknown how much time needed to elapse between any exposure to an environmental or infectious agent before signs and symptoms of a disease would appear.  In the Veteran's case, it appeared he first reported musculoskeletal symptoms about two months after possible exposure in Iraq, and then came to more serious medical attention about three years after service.  Again, as the cause was unknown, there was no medical evidence that would lead a rheumatologist to state that the Veteran's service medical history is causally related to the development of rheumatoid arthritis.  Assuming that the first symptoms were reported in May 1991, it can be said it is possible these were early symptoms of rheumatoid arthritis, although there was no documentation of joint swelling and redness at that time.  However, the available records suggest that true arthritis had its onset around 1994.  This examiner also stated that there is no medical literature that connects sarin, cyclosarin, or burning oil wells to rheumatoid arthritis.  It was acknowledged that anthrax vaccination could occasionally be associated with arthritis, and the author found five case reports of inflammatory arthritis beginning days to weeks after immunization.  But this did not prove causation, and the time frame in the current case was longer than the documented cases.  The evidence failed to support a statement that rheumatoid arthritis was at least as likely as not the result of Gulf War syndrome.  Overall, as the cause of rheumatoid arthritis was unknown and as there was extremely little scientific evidence to connect sarin, cylcosarin, burning oil wells and anthrax vaccination to the onset of rheumatoid arthritis, the conclusion was that it is more likely than not the onset of the rheumatoid/inflammatory arthritis in this case as not from these causes.  

The Board finds that the VA opinions are the most probative in this matter.  The March 2009 private opinion is predicated on the belief that the Veteran first experienced symptoms in 1991.  As previously noted, this is not supported by the medical record, and the Veteran's assertions in this regard are not credible.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board also takes note of the medical texts cited by the private doctor in March 2009.  However, the text regarding the relationship between anthrax vaccination and rheumatoid arthritis indicates that joint pains began only five days after the vaccination.  In this case, even the Veteran's own statements place the onset of pain months after the vaccination, and the first documented evidence of joint pain was years later.  As for the text regarding the relationship between rheumatoid arthritis and stress, the Board again notes that the first documented evidence of joint pain was years after the Veteran's war time stress would have ended.  However, this initial record of joint pain did specifically note that the Veteran was experiencing stress in that he was going to school and recently laid off from work.  

Finally, the March 2009 doctor has also submitted a medical text that suggests PTSD may increase the likelihood of the development of autoimmune disease.  However, it is significant to note that his opinion did not state that the Veteran's rheumatoid arthritis was either caused or aggravated by his service connected PTSD.  Neither the Veteran nor his representative has contended that this is the case, and there is no other medical opinion that expresses a relationship in this specific case.  In a November 1995 VA psychiatric examination, the Veteran denied having experienced any stressors while in Saudi Arabia, and the diagnosis was that there were no neurologic or psychiatric conditions found.  He was already undergoing treatment for what was suspected to be rheumatoid arthritis at this time.  In other words, his PTSD did not develop until after his rheumatoid arthritis.  Therefore, in addition to the other theories that have been considered, there is no basis for service connection as secondary to PTSD for rheumatoid arthritis.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In contrast, the VA opinions found that it was more likely than not that there was no relationship between rheumatoid arthritis and active service.  Although the June 2011 VHA opinion also notes the Veteran's reports of joint pains from May 1991, the examiner does not appear to have relied on these in formulating his conclusions.  To the extent that he did, any error was harmless, as the May 1991 date is favorable to the Veteran's claim.  The June 2011 examiner noted that if the Veteran had pain in May 1991, it was possible this was the beginning of rheumatoid arthritis.  At this juncture, the Board notes the argument of the attorney that this opinion is flawed in that the examiner did not review the May 1991 records he referenced.  However, the Board notes that there are no such records, and that the May 1991 date is based on a 2008 contention of the Veteran.  Once again, it is neither credible nor supported by the evidence.  The June 2011 author than goes on to state that based on the available records, true arthritis had its onset around 1994, which would be well after discharge from service and the end of the one year presumptive period.  Finally, this author agreed that there was literature showing at least five cases of arthritis after anthrax immunization, but that unlike the Veteran's case these occurred within days or weeks after the injection.  There was very little scientific evidence to connect sarin, cylcosarin, and burning wells.  This examiner's conclusion that the onset of the Veteran's rheumatoid arthritis was in 1994 and was not more likely than not related to events in service is the most probative, as it is based on the more accurate description of the Veterans' history.  

Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim for service connection for his rheumatoid arthritis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule does not apply, and service connection for rheumatoid arthritis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Low Back Disability

The Veteran contends that he has experienced low back pain since active service.  However, these contentions are not credible in view of the Veteran's contemporaneous statements and the medical records.  Service treatment records are negative for complaints of, treatment for, or findings of a low back disability.  In fact, the June 1991 separation examination demonstrated a normal spine and, at that time, the Veteran specifically denied ever having experienced recurrent back pain.  Additionally, a post-service private physical examination conducted in November 1994 reflected a normal back.  Also, a VA general medical examination conducted one year later included no subjective complaints of low back symptomatology or objective evaluation findings of lumbar spine pathology. 

The first documented evidence of low back complaints is dated in July 2004, when the Veteran sought treatment for back pain.  Magnetic resonance imaging (MRI) completed on his lumbar spine in February 2006 showed mild degenerative changes as well as loss of the fat interface between the L3 nerve roots, the posterior margin of the disc, and anterior margin of the facet joints at this level and along the far lateral margin of the right neural foramen at L4-L5. 

A physical examination conducted on the Veteran's lumbar spine at a June 2006 VA outpatient treatment session demonstrated tenderness to palpation of the lumbar paraspinal muscles bilaterally as well as limited and painful motion. The treating physician assessed facet arthropathy at L4-L5 bilaterally.  Subsequent medical records reflect continued treatment for low back pain. 

Throughout the current appeal, and specifically at an October 2005 VA outpatient treatment session, the Veteran reported experiencing non-radiating chronic low back pain since his Gulf War service.  As the Board has discussed, however, service treatment records are negative for complaints of, treatment for, or findings of a low back disability.  In fact, the first competent evidence of a diagnosis of a lumbar spine disorder is dated in February 2006, when mild degenerative changes as well as loss of the fat interface between the L3 nerve roots, the posterior margin of the disc, and anterior margin of the facet joints at this level and along the far lateral margin of the right neural foramen at L4-L5 were found on MRI of the Veteran's lumbar spine. 

Significantly, the claims folder contains no competent evidence associating the currently diagnosed degenerative arthritis of the Veteran's lumbar spine and facet arthropathy at L4-L5 bilaterally, which began more than 10 years after his separation from active military duty, with such service.  As the Veteran's disability is attributed to the known clinical diagnosis of degenerative arthritis of the Veteran's lumbar spine and facet arthropathy at L4-L5, service connection as due to an undiagnosed illness may not be granted.  38 C.F.R. § 3.317(a)(1)(ii).  Therefore, the preponderance of the evidence is clearly against the Veteran's claim for service connection for such a disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule does not apply, and service connection for a low back disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Acral Hyperhidrosis

Throughout the current appeal, the Veteran has consistently described sweating of his hands and feet.  Significantly, however, evidence of record show that these complaints have been attributed to the known clinical diagnosis of acral hyperhidrosis.  As a result, service connection cannot be granted for such symptomatology as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii). 

As to the question of whether service connection is warranted for acral hyperhidrosis on a direct basis, the Board notes that the service treatment records are negative for complaints of, treatment for, or findings of such a disability.  In fact, the June 1991 separation examination demonstrated that the Veteran's endocrine system was normal. 

The November 1995 VA general medical examination reflected the presence of hyperhidrosis of the Veteran's hands and feet, and the examiner diagnosed, in pertinent part, acral hyperhidrosis.  Significantly, however, the claims folder contains no competent evidence associating the currently diagnosed acral hyperhidrosis, which began four years after his separation from active military duty, with such service.  The Board concludes that the preponderance of the evidence is clearly against the Veteran's claim for service connection for such a disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule does not apply, and service connection for acral hyperhidrosis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54  (1990). 




Respiratory Disability

During the current appeal, the Veteran has described respiratory problems such as dyspnea on exertion as well as an intermittent nonproductive cough.  Service treatment records are negative for complaints of, treatment for, or findings of a respiratory disorder.  At the June 1991 separation examination, the Veteran specifically denied ever having experienced shortness of breath or pain or pressure in his chest.  The physical examination conducted at that time demonstrated normal chest and lungs.  Chest X-rays were also normal. 

According to post-service medical reports, chest X-rays taken in May 1995 showed peribronchial pulmonary interstitial markings in the basal segments of the right lower lobe.  The radiologist recommended ruling out underlying interstitial pneumonia.  Chest X-rays subsequently taken in November 1995 showed questionable interstitial scarring bilaterally.  Chest X-rays taken later in October 1996 were positive for minimal patchy pulmonary infiltrates at the basal part of each lung (primarily on the right), which the radiologist found was "high[ly] probabl[ e] ... of ... interstitial pneumonia simulating pulmonary interstitial fibrosis."  Chest X-rays taken in December 1998 reflected the presence of a localized area of mild diffuse fibrosis in the medial basilar zone of the right lung field. 

Unexplained pulmonary fibrosis was noted on a report of a June 1999 VA outpatient treatment session.  Subsequent medical records show continued treatment for, and evaluation of, a respiratory condition variously characterized as pulmonary fibrosis, a restrictive ventilatory defect, and an upper respiratory infection. 

A VA physician who examined the Veteran and reviewed his claims folder in December 2004 concluded that the Veteran's "fibrosis pattern ... is most consistent with long-standing rheumatoid arthritis that commonly affects the lungs."  This doctor further explained that "[t]he time, course, and pattern of the [Veteran's respiratory] events is most consisted with a pulmonary impairment secondary to lung involvement in rheumatoid arthritis" and that this finding "is much more likely than an explanation implicating any exposure during the first Gulf War." 

The claims folder contains no competent evidence refuting the December 2004 VA examiner's opinion.  As competent evidence of record show that the Veteran's respiratory complaints have been attributed to the known clinical diagnosis of rheumatoid arthritis, service connection cannot be granted for such symptomatology as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(l)(ii).  Further, as the Board has determined in this decision, service connection is not warranted for rheumatoid arthritis.  Consequently, service connection for respiratory symptoms, to include as a result of an undiagnosed illness, is not warranted. 

Chronic Fatigue

Throughout the current appeal, the Veteran has described worsening chronic fatigue.  See, e.g., 1997 hearing transcript at page 8. Service treatment records, including the June 1991 separation examination, are negative for complaints of, treatment for, or findings of a respiratory disorder. 

Fatigue was first noted on a post-service private outpatient treatment report dated in March 1998.  Despite the numerous subsequent medical records reflecting the Veteran's complaints of fatigue, these reports provide no competent evidence of a diagnosis of chronic fatigue syndrome.  In fact, VA examiners who examined the Veteran and reviewed his claims folder in April 2005 and January 2008 specifically concluded that their evaluations had found insufficient evidence to support a diagnosis of chronic fatigue syndrome. 

With regard to the etiology of the Veteran's complaints of fatigue, the Board acknowledges that, at a June 1999 compensation and pension examination, the examiner assessed chronic fatigue due to an undiagnosed illness.  Importantly, however, this medical professional also acknowledged that "the progressive fatigue that the Veteran has felt since 1991/1992 has a causative relationship to his rheumatoid arthritis."  In conclusion, the examiner recommended further testing and opinions. 

Further, in an October 2007 letter, a private physician who had treated the veteran since June 2007 expressed his opinion that the Veteran "has symptoms consistent with Probable Gulf War Syndrome" and that "[t]hese symptoms include ... fatigue."  Importantly, however, this doctor did not appear to have the opportunity to review the Veteran's service, and post-service, medical records and did not provide rationale for his conclusions. 

On the other hand, in March 1998 and November 2000 records, the Veteran's treating physician (during those times) recommended ruling out anemia versus rheumatoid arthritis as the cause of the Veteran's fatigue.  Further, a VA physician who examined the Veteran and reviewed his claims folder in November 2005 specifically concluded that the Veteran's fatigue was "caused by his underlying inflammatory arthritis."  This doctor explained that "[f]atigue and other systemic symptoms are often a major part of inflammatory illness." 

Additionally, another VA doctor who examined the Veteran and reviewed his claims folder in January 2008 also attributed the complaints of fatigue with the diagnosed inflammatory arthritis.  This physician explained that, "while ... [the Veteran] endorse[ d] ... many of the criteria of chronic fatigue syndrome, his diagnosed inflammatory polyarthritis is the diagnosis likely responsible for his fatigue."  The Board finds this examination report and opinion highly probative. In addition to performing an examination, including x-ray and laboratory testing, the examiner reviewed the claims folder and commented on specific medical history.  The examination is very complete and detailed; the examiner gives a rationale for opinions expressed that is supported by the record. 

The Board finds by a clear preponderance of the evidence that the Veteran's complaints of fatigue are attributed to the known clinical diagnosis of rheumatoid arthritis.  Service connection, therefore, cannot be granted for such symptomatology as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).  Further, as the Board has determined, service connection is not warranted for rheumatoid arthritis.  Consequently, service connection for chronic fatigue, to include as a result of an undiagnosed illness, is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to a disability rating greater than 10 percent for the service-connected residuals of a fracture of the right wrist with involvement of the metacarpophalangeal region of the right thumb is dismissed. 

The claim for entitlement to a disability rating greater than 10 percent for the service connected bilateral pes planus with plantar fasciitis is dismissed.  

Entitlement to service connection for rheumatoid arthritis, to include as a result of an undiagnosed illness, is denied. 

Entitlement to service connection for a low back disability, to include as a result of an undiagnosed illness, is denied. 

Entitlement to service connection for acral hyperhidrosis, to include as a result of an undiagnosed illness, is denied. 

Entitlement to service connection for respiratory symptoms, to include as a result of an undiagnosed illness, is denied. 

Entitlement to service connection for chronic fatigue, to include as a result of an undiagnosed illness, is denied. 


REMAND

The Veteran contends that he has a disability manifested by headaches, and that this disability may be the result of an undiagnosed illness.  

In an October 2007 opinion from a private doctor, it was noted that she had treated the Veteran since June 2007.  She opined that the Veteran had symptoms consistent with probable Gulf War Syndrome.  The doctor then listed these symptoms, which included headaches.  The Board notes that with the exception of the headaches, each of the other symptoms listed in the October 2007 opinion have been linked to specific diagnoses by other physicians, or are not related to the Veteran's current claims.  

The Veteran has not been afforded a VA examination of his headaches as part of his current claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Service treatment records are negative for a finding of chronic headache pathology.  The neurological system was normal at service discharge and the Veteran denied having or having had frequent or severe headaches on the Report of Medial History at that time.  To the extent the Veteran is claiming that headaches were present since service, he is not credible. 

In this case, both VA doctors and the October 2007 opinion from the private doctor demonstrate that the Veteran currently experiences headaches.  The October 2007 opinion also associates these headaches with active service.  However, as there is no definitive diagnosis of the Veteran's headaches or opinion as to whether or not they may be the result of an undiagnosed illness, the Board finds that the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination to determine the nature and etiology of his claimed headaches.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the claims folder, the examiner should attempt to express the following opinions:
a) Does the Veteran have a current disability manifested by headaches?  If so, what is the diagnosis of this disability?  Is it as likely as not that this disability was incurred due to active service?
b) If the Veteran does not have a current disability manifested by headaches, are his headache symptoms attributable to another diagnosed disability?  If so, what disability is the cause of his headaches?
c) If the Veteran's headaches are not attributable to either a separate disability manifested by headaches or a symptom of a known disability, is it as likely as not that his headaches are the result of an undiagnosed illness?  
The reasons and bases for all opinions must be provided in full.  For purposes of this examination, the Board does not find any claim by the Veteran that headaches had their onset and continued since service to be credible.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


